United States Court of Appeals
                      For the First Circuit

No. 14-2120

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

                          MICHAEL GEMMA,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. George A. O'Toole, Jr., U.S. District Judge]


                              Before

                       Lynch, Circuit Judge,
                    Souter, Associate Justice,*
                     and Stahl, Circuit Judge.


     Elaine Mittleman, by Appointment of the Court, for appellant,
and Michael Gemma, with whom Charles W. Rankin, Kerry A. Haberlin,
and Rankin & Sultan, were on pro se brief.
     Mark T. Quinlivan, Assistant United States Attorney, with
whom Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.


                          March 30, 2016


_________________

     * Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
          STAHL,    Circuit Judge.      In 2012, Defendant-Appellant

Michael Gemma was convicted in federal district court of sex

trafficking and transporting minors to engage in prostitution.     In

this appeal, Gemma makes a plethora of challenges to the district

court's judgment.    Finding none of merit, we AFFIRM.

                       I. Facts and Background

          In September 2011, Massachusetts State Police Trooper

Dylan Morris spotted a red Nissan Altima with Pennsylvania tags

traveling approximately 95 miles per hour on I-84.       After giving

chase, the officer pulled the vehicle over.      Upon approaching the

vehicle, the trooper requested identification from the driver,

Michael Gemma, who produced a Florida driver's license and a car

rental agreement.

          Trooper Morris also noticed that the female passenger,

"A.L.," was not wearing a seatbelt.     Because of this, Morris asked

her for identification in order to cite her for the violation.

A.L. informed the trooper that she did not have her I.D., but

stated that her name was "Ashley Torres."        Morris asked for her

date of birth.   A.L. responded "December 23."     When asked for the

year, A.L. responded "1992?," with a rising vocal inflection as

though her birth year was a question.

          Trooper Morris then asked A.L. to step out of the car so

that he could speak with her separately.       A.L. told Morris that

she had moved back to Boston from Puerto Rico, gave her mother's


                                     - 2 -
address, and indicated that she had known Gemma for about two

years.   Trooper Morris returned to the vehicle and asked Gemma

about A.L.    Gemma responded that he knew only her first name and

had known her only for about a month.

            Trooper Morris later testified that, at this point, he

noticed a faint odor of raw marijuana coming from the interior of

the vehicle.       Morris asked Gemma to step out of the vehicle,

advised him of his Miranda rights, and proceeded to conduct a

thorough search of the vehicle, including the trunk.             Inside the

vehicle, Morris observed lingerie, high heel shoes, a quantity of

condoms, and a laptop computer, but no marijuana.

            Around this time, Trooper Scott Shea arrived at the

scene.      Shea   ran   Gemma's   driver's     license   information      and

discovered    that   his   right   to     operate   a   motor   vehicle    in

Massachusetts had been suspended.          Gemma was placed under arrest

for driving with a suspended license.

            Trooper Morris then resumed questioning A.L. about her

identity.    A.L. provided her mother's name and address, and said

that her mother's phone number was stored in her cell phone, which

was still in the vehicle. With A.L.'s permission, Morris retrieved

the phone from the car so that A.L. could call her mother.                When

A.L. turned the phone on, Morris noticed text messages, such as

"Are you available for an outcall?" and "I have $200."              Trooper

Morris recognized these messages as consistent with prostitution.


                                        - 3 -
Morris then spoke on the phone with A.L.'s mother, who provided

A.L.'s true name, informed him that she was sixteen years old, and

advised him that A.L. had run away from Department of Children and

Families ("DCF") custody.        A.L.'s mother also informed him that

there was a Child-in-Need-of-Services warrant outstanding for her.

The troopers took both Gemma and A.L. back to the state police

barracks in separate cruisers.

           Back    at   the   barracks,   Morris     interviewed    A.L.,     who

revealed that she and Gemma were returning from New York and New

Jersey   where    Gemma   had   been   posting      internet    advertisements

offering sex with her.          Trooper Morris later found ads on the

internet for sex that showed A.L.'s photograph and contained A.L.'s

or Gemma's phone number. During police questioning, Gemma admitted

that A.L. was a prostitute, but he denied any involvement.

           On May 17, 2012, Gemma was indicted in the United States

District   Court    for   the    District      of   Massachusetts       for   sex

trafficking of children or by force, fraud, or coercion, and aiding

and abetting, in violation of 18 U.S.C. § 1591(a) and 18 U.S.C.

§ 2 (Count 1), and transporting minors to engage in prostitution

and aiding and abetting, in violation of 18 U.S.C. § 2423(a) and

18 U.S.C. § 2 (Count 2).         Before trial, Gemma moved to suppress

all   physical    and   testimonial    evidence      deriving    from    Trooper

Morris' search of the Nissan Altima.        The district court partially

granted this motion, excluding the contents of the defendant's


                                       - 4 -
laptop and cell phone as well as Trooper Morris' observations.

The court, however, declined to suppress A.L.'s cell phone and the

contents thereof. The court held that neither party had adequately

addressed the circumstances of its seizure and found that the phone

had    been    taken   with   A.L.'s    consent.      Because   Gemma    had    "no

possessory interest in A.L.'s cell phone," the court held that he

lacked standing to challenge its seizure and subsequent search.

               At the start of the trial, as part of the preliminary

instructions to the jury, the court read the allegations of the

indictment.        This reading included the charges of aiding and

abetting.       During the course of the trial, A.L. testified that she

had run away from DCF custody and met the defendant through a

friend.       The defendant had communicated with A.L. by text messages

and Facebook.       A.L. testified that she told the defendant how old

she was, and that her Facebook page listed her correct age.                    A.L.

eventually went to stay with the defendant, who brought her to a

hotel in Woburn, Massachusetts and introduced her to a pimp who

went by the name "Rich Dollar" and a prostitute, Nicki.                 According

to A.L., the defendant then took "sexual" pictures of her with his

cell    phone,     brought    her      to   another   hotel     in   Shrewsbury,

Massachusetts, and instructed Nicki to explain to A.L. that she

had been brought there to exchange sex for money.                     After the

defendant posted ads on the internet, A.L. began to receive calls

and texts from men who wanted to pay to have sex with her.


                                            - 5 -
          A.L. testified that she initially refused these calls,

but, after Gemma threatened to hit her if she did not answer them,

she thereafter engaged in prostitution, giving the money paid for

her services to the defendant.   According to A.L., Gemma continued

to threaten her, telling her that if she told anyone what she was

doing, she would not like the outcome.     She also testified that

when Gemma brought her to New York and New Jersey, she told him

that she did not want to have sex for money anymore and threatened

to call the police.   In response, Gemma pushed A.L. into a car,

causing her to hit her head and suffer a slight concussion.

          At the trial's conclusion, the district court provided

its final jury instructions.     For Count 1, the court explained

that there were two theories under which the government could prove

its sex trafficking case.      The first theory, which the court

referred to as "Alternative 1A," was summarized as "sex trafficking

by force, fraud or coercion."     The second theory, "Alternative

1B," required proving that "the defendant knew or recklessly

disregarded the fact that A.L. was under the age of 18 and would

be caused by anyone, not necessarily the defendant, to engage in

a commercial sex act."   This knowledge element could be proven by

showing that "[t]he defendant actually knew that A.L. was under

the age of 18; that he recklessly disregarded facts that would

have given him that knowledge; or, . . . that he had a reasonable

opportunity to observe A.L. in the course of events."


                                  - 6 -
          The court then instructed the jury on Count 2, explaining

that the government must prove the transportation of a minor to

engage in prostitution by showing "[1] that the defendant knowingly

transported A.L. in interstate or foreign commerce; [2] that he

did so with an intent that A.L. would engage in prostitution; and,

[3] that A.L. had not attained the age of 18 years."     The court

instructed that the government needed to prove A.L.'s age, but not

the defendant's knowledge of A.L.'s age.

          Neither the court's final jury instructions, nor the

jury form, mentioned a charge of aiding and abetting.        After

deliberations, the jury found the defendant guilty on each count

and found that the government had proven his guilt under both

alternative theories for liability under Count 1.

                           II. Analysis

          On appeal, Gemma raises a number of challenges to the

judgment of the district court.1    In short, the defendant argues

(1) that his indictment was defective based on its failure to

allege facts to support the aiding and abetting charges; (2) that

the district court abused its discretion in denying his motion to

exclude evidence from A.L.'s cell phone; (3) that the district




     1 These challenges were raised by the defendant's appointed
appellate counsel as well as by the defendant in a pro se capacity
with assistance from his trial counsel.         For the sake of
convenience, we refer to these challenges collectively as the
defendant's challenges.


                                   - 7 -
court abused its discretion in denying his motion for production

of DCF records that purportedly would show that A.L. had previously

offered men sex in exchange for a place to stay; (4) that the

district court abused its discretion in admitting evidence that he

had prostituted and assaulted another woman named "Faye"; (5) that

the government improperly commented on his failure to take the

stand in its closing argument; and (6) that the district court

erred in instructing the jury regarding the knowledge requirement

of § 1591(a).   We address these challenges seriatim.

     A.   Defective Indictment

          The defendant alleges error from the outset, pointing

first to the indictment, which he contends was defective because

it failed to provide facts to support the charges of aiding and

abetting contained within each count.          Because Gemma failed to

timely object to the indictment,2 we review only for plain error.

United States v. Laureano-Pérez, 797 F.3d 45, 60 (1st Cir. 2015).

Thus, Gemma must show that "(1) an error occurred; (2) which was

clear or obvious; and both (3) affected [his] substantial rights;

and (4) seriously impaired the fairness, integrity, or public

reputation of judicial proceedings."     Id.




     2 Under Fed. R. Crim. P. 12(b)(3)(B), objections to the
sufficiency of an indictment "must be raised by pretrial motion if
the basis for the motion is then reasonably available and the
motion can be determined without a trial on the merits."


                                 - 8 -
             "[A]n indictment is sufficient if it, first, contains

the elements of the offense charged and fairly informs a defendant

of the charge against which he must defend, and, second, enables

him    to   plead   an    acquittal   or    conviction         in   bar   of   future

prosecutions for the same offense."            United States v. Serino, 835
F.2d 924, 929 (1st Cir. 1987) (alteration in original) (quoting

Hamling v. United States, 418 U.S. 87, 117 (1974)). The indictment

should "inform the court of the facts alleged" and will generally

be sufficient if it "'set[s] forth the offense in the words of the

statute itself,' as long as those words set forth all the elements

of the offense without any uncertainty or ambiguity." Id. (quoting

Hamling, 418 U.S. at 117).

             Gemma points out that the indictment, and the court's

recitation of the charges to the jury, included allegations of

aiding and abetting within each count.                   Gemma argues that the

government's inclusion of the aiding and abetting charges and

failure to identify or allege the existence of a principal or

codefendant rendered the indictment defective and constitutes

reversible error.         United States v. Martin, 747 F.2d 1404, 1407

(11th Cir. 1984) (noting that, because "[t]he only person charged

with    committing       [the]   offense[s]        is   [the    defendant],"     the

indictment "can be read . . . as charging an offense not known to

the law, i.e., [the defendant's] aiding and abetting himself").




                                           - 9 -
Although Gemma raises a potentially interesting question, we need

not reach it because his contention stumbles from the start.

          First, Gemma cannot show plain error.      The courts of

appeals have divided over whether an indictment that alleges aiding

and abetting is defective if it does not identify a principal or

codefendant.   Compare United States v. Somers, 950 F.2d 1279, 1283

(7th Cir. 1991) (finding an indictment charging aiding and abetting

was not required to name a principal or codefendant) and United

States v. Mehrmanesh, 689 F.2d 822, 835 (9th Cir. 1982) (finding

aiding and abetting indictment not fatally defective where it

failed to identify a principal), with United States v. Garcia-

Paulin, 627 F.3d 127, 133-34 (5th Cir. 2010) (finding indictment

had insufficient factual basis where the government identified no

co-conspirators or principal whom the defendant aided and abetted)

and Martin, 747 F.2d at 1407-08 (finding indictment insufficient

because no principal or codefendant was named and one cannot aid

or abet himself).    Where this Court has not addressed an issue,

and the law is unclear, the defendant cannot show plain error.

United States v. Diaz, 285 F.3d 92, 96 (1st Cir. 2002) ("If a

circuit conflict exists on a question, and the law is unsettled in

the circuit in which the appeal was taken, any error cannot be

plain or obvious.").

           Second, even if this Court were to adopt Gemma's view

of the law, his appeal would still fail.   As the Eleventh Circuit


                                 - 10 -
has indicated, a denial of a motion to dismiss an indictment "is

not necessarily reversible error; defects in an indictment can be

harmless or can be cured by instructions to the jury."                 Martin,
747 F.2d at 1407.         Here, the court omitted any instructions on

aiding and abetting in its final charge and the verdict form did

not refer to aiding and abetting with respect to either count.

Gemma, therefore, cannot show that his substantial rights were

affected   or     that    any   possible   error   seriously    impaired   the

fairness, integrity, or public reputation of judicial proceedings.

Because Gemma cannot show plain error, and any error would be

harmless, his argument fails.

     B.        Motion to Exclude/Suppress

               Before trial, Gemma moved to suppress the physical and

testimonial evidence derived from the search of his vehicle.               The

district court granted the motion in part, but declined to suppress

evidence from A.L.'s cell phone.             The defendant later filed a

motion    to    exclude   evidence   derived    from   A.L.'s   cell   phone,

reiterating, inter alia, that the evidence was seized in violation

of the Fourth Amendment.         The court summarily denied this claim.

               Gemma contends that the district court erred because he

had a reasonable expectation of privacy in the vehicle, A.L. lacked

authority to consent to the seizure of her phone from the vehicle,

and the phone should be suppressed as "fruits" of Trooper Morris'

initial, unlawful search.         Although the parties battle at length


                                       - 11 -
over the proper standard of review,3 "we would find no error in

the district court's decision even if our review were de novo."

United States v. Allen, 573 F.3d 42, 53 (1st Cir. 2009).

               The evidence supports the denial of Gemma's motion to

suppress. United States v. Boskic, 545 F.3d 69, 77 (1st Cir. 2008)

("If any reasonable view of the evidence supports the denial of a

motion to suppress, we will affirm the denial.").                A.L.'s phone

was not seized during the initial search, which the court found

unlawful.       Instead, at the time A.L.'s phone was retrieved so that

she could call her mother, Morris found himself on the side of a

major       interstate   highway   facing   a   now-unoccupied   vehicle,   an


        3
       The government argues that Gemma's motion to exclude on the
basis of the Fourth Amendment is better understood as a motion to
reconsider the court's prior denial of his motion to suppress. In
his motion to exclude, Gemma specifically "request[ed] leave . . .
to raise this constitutional issue late" because "counsel was not
fully aware of the significance of . . . A.L.'s cell phone . . .
at the time of the litigation of [the] motion to suppress." A
motion for reconsideration is not to be used as "a vehicle for a
party to undo its own procedural failures."       United States v.
Allen, 573 F.3d 42, 53 (1st Cir. 2009) (quoting Iverson v. City of
Boston, 452 F.3d 94, 104 (1st Cir. 2006)). Instead, such motions
are appropriate only "if the moving party presents newly discovered
evidence, if there has been an intervening change in the law, or
if the movant can demonstrate that the original decision was based
on a manifest error of law or was clearly unjust." Id. Because
the defendant's motion did little more than introduce an argument
that was readily available at the time of the motion to suppress,
the government contends that we should review the district court's
summary dismissal based on a waived argument for abuse of
discretion. Id. In response, Gemma argues that an error of law
is, by definition, an abuse of discretion, United States v.
Carpenter, 781 F.3d 599, 608 n.8 (1st Cir. 2015), and that we
should therefore review the merits of his Fourth Amendment argument
de novo.


                                       - 12 -
arrested driver, and an unidentified and seemingly underage girl

in a potentially unsafe situation.

          In these circumstances, the government is right to rely

on the Fourth Amendment's general reasonableness command.   United

States v. Rodriguez-Morales, 929 F.2d 780, 783 (1st Cir. 1991).

The Supreme Court recognized several decades ago that "[l]ocal

police officers, unlike federal officers, frequently . . . engage

in what, for want of a better term, may be described as community

caretaking functions."   Cady v. Dombrowski, 413 U.S. 433, 441

(1973).   Apart from investigating crime, police are "expected to

aid those in distress, combat actual hazards, prevent potential

hazards from materializing and provide an infinite variety of

services to preserve and protect public safety."       Rodriguez–

Morales, 929 F.2d at 784–85.

          Here, Morris encountered the unfolding of "unexpected

circumstances present[ing] [a] transient hazard" that he had to

"deal[] with on the spot." Id. at 787. Viewed objectively, Morris

had "solid, noninvestigatory reasons" for retrieving A.L.'s cell

phone from the vehicle so that she could call her mother.       Id.

A.L. did not have identification, could not make use of the

defendant's vehicle, and was now effectively stranded.      Gemma's

and A.L.'s conflicting answers suggested that A.L. might be in a

potentially compromised position and require assistance "separate

and apart" from an investigation into any crime.     Id. at 784.


                                - 13 -
Finally, A.L.'s hesitation with respect to her age and her response

that she lived with her mother all suggested that she was a minor

who should be returned to the care of a confirmed legal custodian,

whoever and wherever that person may be.               We will not find the

officer's extempore actions unreasonable in circumstances such as

existed here.      See id. at 786 ("There is no requirement that . . .

officers must select the least intrusive way of fulfilling their

community caretaking responsibilities.").

             Because Morris retrieved the phone and witnessed the

text messages suggestive of sex trafficking activity in the course

of his community caretaking duties, the evidence was properly

admissible.       Id. at 785 ("[E]vidence which comes to light during

the   due    execution     of   the   caretaking    function    is   ordinarily

admissible at trial.").          Although Morris' original search of the

car may have been unlawful, Gemma introduced no evidence or

testimony suggesting that Morris' later retrieval of A.L.'s phone

was a pretext for conducting an additional search of the vehicle

or of the phone itself.          Id. at 787 (holding that, so long as an

officer's actions are "not a mere subterfuge for investigation,

the coexistence of investigatory and caretaking motives will not

invalidate the [search or] seizure").

             On   this     record,    Gemma's     constitutional     challenge,

whether     couched   as   a    motion   to   suppress,   to   exclude,   or   to

reconsider, would fail any applicable standard of review.


                                         - 14 -
     C.      Production of Records

             Gemma next argues that the district court erred by

denying his motion to compel the production of classified DCF

records.     The Court reviews the denial of a defendant's discovery

motion for abuse of discretion.             United States v. Cartagena, 593
F.3d 104, 112 (1st Cir. 2010).4

             Prior    to   trial,   Gemma    requested   the   production   of

records in the possession of DCF.             A magistrate judge denied the

motion, finding that Gemma had failed to show that the requested

records were relevant or to describe the documents with any

specificity.     In addition, the magistrate judge noted that, to the

extent    the   DCF   records    contained     information   regarding   prior

instances of A.L. engaging in prostitution, such information might

not be admissible because Federal Rule of Evidence 412(a)(1)

"prohibits the admission of 'evidence offered to prove that a

victim engaged in other sexual behavior' in a case involving

allegations of sexual misconduct."

             Gemma thereafter filed a renewed motion for production

in which he argued that the exclusion of evidence that A.L. had

previously      engaged    in   prostitution    before   meeting   him   would




     4 Because neither party requests de novo review, the question
of whether this standard would apply is waived. Cf. United States
v. Rivera, 799 F.3d 180, 184 (2d Cir. 2015) ("[W]e review
interpretations of law de novo, including whether an evidentiary
ruling violates a defendant's constitutional rights.").


                                       - 15 -
violate his Fifth and Sixth Amendment rights to confront her by

cross-examination and to have a meaningful opportunity to present

a complete defense.      After reviewing a set of records submitted ex

parte and under seal, the court ordered the government to disclose

an email from a social worker that discussed an incident involving

A.L.   The email stated that another young woman who had been on

the run with A.L. told this social worker that A.L. had been

wandering the streets offering to sleep with men in exchange for

a place to stay.         At trial, A.L. denied these statements and

testified that she did not remember the names of the other two

young women she was with at the time.          The defendant then moved

for disclosure of records identifying these two young women.          The

court denied the motion, calling it "speculative" that additional

evidence would become available and noting that the defense already

had an opportunity to cross-examine A.L. about the issue.

           Under Federal Rule of Evidence 412(a), "evidence offered

to prove that a victim engaged in other sexual behavior" is

generally prohibited in a "criminal proceeding involving alleged

sexual misconduct."       This rule "aims to safeguard the alleged

victim against the invasion of privacy, potential embarrassment

and sexual stereotyping that is associated with public disclosure

of   intimate   sexual    details."     Fed.   R.   Evid.   412   advisory

committee's note to 1994 amendment.       Rule 412(b)(1)(C) provides an




                                      - 16 -
exception     for     "evidence       whose    exclusion     would    violate     the

defendant's constitutional rights."

            "The Sixth Amendment to the Constitution guarantees the

right of an accused in a criminal prosecution to be confronted

with the witnesses against him."               Davis v. Alaska, 415 U.S. 308,

315 (1974).      Supreme Court "cases construing the (confrontation)

clause hold that a primary interest secured by it is the right of

cross-examination."        Douglas v. Alabama, 380 U.S. 415, 418 (1965).

Additionally, the Fifth Amendment guarantees the right to a fair

trial, and courts have "long interpreted this standard of fairness

to require that criminal defendants be afforded a meaningful

opportunity      to    present    a    complete       defense."      California    v.

Trombetta, 467 U.S. 479, 485 (1984).                   In order to protect this

right, "[a] defendant has a constitutionally protected privilege

to request and obtain from the prosecution evidence that is either

material    to   the    guilt    of    the    defendant     or    relevant   to   the

punishment to be imposed."             Brady v. Maryland, 373 U.S. 83, 87

(1963).    "Less clear . . . is the extent to which the Due Process

Clause imposes on the government the additional responsibility of

guaranteeing criminal defendants access to exculpatory evidence

beyond the government's possession."              Trombetta, 467 U.S. at 486.

            On appeal, Gemma challenges the court's denial of his

request for the production of additional evidence pertaining to

A.L.'s alleged prior prostitution.              We can find no error.        First,


                                             - 17 -
the evidence sought is either entirely irrelevant or of such slight

probative value in comparison to its prejudicial effect that a

decision to exclude it would not violate Gemma's constitutional

rights.   A number of other circuits have held that evidence of

prior prostitution is irrelevant to a charge under § 1591(a), and

thus is properly barred.     See United States v. Rivera, 799 F.3d
180, 185 (2d Cir. 2015); United States v. Roy, 781 F.3d 416, 420

(8th Cir. 2015); United States v. Cephus, 684 F.3d 703, 708 (7th

Cir. 2012); United States v. Valenzuela, 495 F. App'x 817, 819-20

(9th Cir. 2012) (unpublished).

          Gemma   contends   that      he   did    not   force   A.L.     into

prostitution and that evidence of her prior sexual behavior would

shore up his cause.      Not so.       "The victim's participation in

prostitution   either   before   or    after   the   time   period   in   the

indictment has no relevance to whether [Gemma] beat her, threatened

her, and took the money she made from prostitution in order to

cause her to engage in commercial sex."           Roy, 781 F.3d at 420.

          Nor is Gemma's contention significantly strengthened by

shifting away from a coercion basis for criminal liability.

          Because the victim[] [was a] minor[] and could
          not legally consent, the government did not
          need to prove the elements of fraud, force, or
          coercion, which are required for adult
          victims.   Instead, the government was only
          required to prove [Gemma] knowingly recruited,
          enticed, harbored, transported, provided, or
          obtained a minor, knowing the minor would be
          caused to engage in commercial sex acts.


                                      - 18 -
United   States   v.    Elbert,   561 F.3d 771,    777   (8th    Cir.   2009)

(citations omitted).

           Moreover, even if we were to accept Gemma's contention

that the evidence had some probative value with respect to his

relationship with A.L., the balance of probative and prejudicial

effect is such that the court's decision could hardly be said to

have violated his constitutional rights.                 See id.   In this case,

there was no dispute that A.L. engaged in prostitution; the only

question was whether Gemma acted as her pimp. Rather than evincing

Gemma's intent at the time of the offense, introducing A.L.'s

alleged acts of prior prostitution would have only strengthened

Gemma's hand by reinforcing a narrative that A.L. acted consistent

with prior sexual behavior.         This evidence and line of reasoning

falls squarely within a class deemed so extremely prejudicial as

to warrant special treatment under the Federal Rules of Evidence.

           Second, this is not a case wherein a discrete piece of

identified evidence was deemed inadmissible by the district court;

rather, this is a case where the defendant's request for additional

discovery was denied.      As the district court noted, this rendered

the   defendant's      request    more   speculative        than   specific     and

weakened an already attenuated basis for his motion.

           Finally, the requested evidence was not only speculative

and likely inadmissible, but bordered on cumulative.                   As the court



                                         - 19 -
emphasized, the defense already had an opportunity to cross-

examine A.L. about her alleged acts of prior prostitution.                 This

is arguably more than Gemma was entitled to in the first place.

            In sum, Gemma has a right to cross-examine the witnesses

against him and a right to present a complete defense, but these

do   not   create   an   auxiliary   right   to   have   all   discovery    and

evidentiary rulings turn in his favor.            If Gemma was deprived of

anything, it was the opportunity to seek unspecified and presumably

inadmissible evidence to engage in additional cross examination on

a topic of questionable relevance to begin with.5

      D.    Evidence Regarding Faye

            In what might be viewed as the inverse of the challenge

above, Gemma also argues that the court erred in admitting evidence

that he had previously prostituted and physically abused a woman

named Faye. Gemma points to Federal Rule of Evidence 404(b), which

provides that "[e]vidence of a crime, wrong, or other act is not

admissible to prove a person's character in order to show that on

a particular occasion the person acted in accordance with the

character."




      5Gemma alternatively asserts that, at a minimum, the district
court should have reviewed the additional records in camera. But
Gemma did not make that request before the district court and, for
the same reasons articulated above, cannot show plain error on
appeal.


                                      - 20 -
          This Court reviews a ruling that evidence was admitted

consistent with Federal Rules of Evidence 404(b) and 403 for abuse

of discretion.    United States v. Moon, 802 F.3d 135, 144 (1st Cir.

2015).     "Only     rarely--and        in      extraordinarily          compelling

circumstances--will we, from the vista of a cold appellate record,

reverse a district court's on-the-spot judgment concerning the

relative weighing of probative value and unfair effect."                    United

States v. Baynard, 642 F.3d 59, 63 (1st Cir. 2011).

          Under    Federal    Rule     of    Evidence    404(b),     evidence    of

previous crimes or acts may be admitted for the purpose of "proving

motive,   opportunity,       intent,        preparation,    plan,        knowledge,

identity, absence of mistake, or lack of accident."                  In deciding

whether to admit such evidence, "[t]he court may exclude relevant

evidence if its probative value is substantially outweighed by a

danger of one or more of the following: unfair prejudice, confusing

the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence."              Fed. R. Evid. 403.

          A critical factual dispute in this case was whether the

relationship   between   Gemma    and       A.L.   was   that   of   a    pimp   and

prostitute. Therefore, evidence that Gemma was in the prostitution

business and exercised control over prostitutes other than A.L.,

sometimes by means of physical violence, was highly probative of

Gemma's intent.    See United States v. Jarrett, 956 F.2d 864, 866-

67 (8th Cir. 1992) (holding testimony by witnesses that defendant


                                       - 21 -
approached them seeking to secure their services as prostitutes in

his employ was admissible under Rule 404(b) to show knowledge and

intent); United States v. Love, 449 F. App'x 338, 339-40 (5th Cir.

2011) (unpublished) (holding evidence that defendant prostituted

another female a year prior to crime admissible because defendant

contested his intent to prostitute the victim).

           At trial, the district court permitted A.L. to testify

that she knew Faye, that Faye was a girl who used to prostitute

for   Gemma,   and   that   Gemma   had   an   argument   with   Faye   about

prostitution and A.L. saw Gemma slap her.           Unlike A.L.'s alleged

prior prostitution activities, which shed relatively little light

on the disputed issue of Gemma's intent, Gemma's prior acts as a

pimp were highly probative of his intent in the instant case.

           Although Gemma contends that the introduction of this

evidence carried an unacceptable risk that the jury would find him

guilty "because he was a bad person who deserved to be punished,"

we are hardly convinced that the court abused its discretion in

admitting the evidence given its probative value in answering the

central question of this case.            To be sure, the similarity of

"other acts" evidence "simultaneously establishes its relevance

and heightens the possibility that the jury will draw an unfair

inference of propensity."       United States v. Appolon, 715 F.3d 362,

374 (1st Cir. 2013).        However, "given the facts of this case and

the notable similarity between the uncharged conduct and the basis


                                      - 22 -
of [the defendant's] indictment," we find "that the district court

properly evaluated the 'risk of an improper criminal propensity

inference . . . in light of the totality of the circumstances.'"

Id. (second alteration in original) (quoting United States v.

Varoudakis, 223 F.3d 113, 123 (1st Cir. 2000)).

      E.    Prosecutorial Misconduct

            Gemma's penultimate challenge is to certain statements

by   the   government     in   its   closing   argument    that   he   contends

constituted prosecutorial misconduct.             During the government's

closing, the prosecutor repeatedly pointed to the defendant's

admission of certain facts, emphasizing that these facts were

undisputed.    The defendant objected, arguing that these references

improperly shifted the burden to the defendant, and requested a

curative instruction. The district court found that an instruction

was unnecessary given that the jury would be instructed on the

government's burden of proof prior to deliberations.

            The defendant now argues that these remarks constituted

improper comments on his failure to take the stand, in violation

of his Fifth Amendment rights. Where a defendant contemporaneously

objects on different grounds than those raised on appeal, the Court

reviews the issue as an unpreserved objection for plain error.

United States v. Bey, 188 F.3d 1, 10 (1st Cir. 1999).

            The   Fifth    Amendment     prohibits   the    government     from

commenting on a defendant's exercise of his right to remain silent.


                                        - 23 -
United States v. Robinson, 485 U.S. 25, 30 (1988); United States

v. Zarauskas, ___ F.3d ___, 2016 WL 524250, at *4 (1st Cir. Feb.

10, 2016).     References to evidence as undisputed can constitute a

violation when the defendant is the only person who could logically

dispute that evidence.     Bey, 188 F.3d at 9.   In deciding whether

such comments violate the defendant's Fifth Amendment rights, we

consider "whether, in the circumstances of the particular case,

the language used was manifestly intended or was of such character

that the jury would naturally and necessarily take it to be a

comment on the failure of the accused to testify."     United States

v. Glantz, 810 F.2d 316, 322 (1st Cir. 1987) (quoting United States

v. Monaghan, 741 F.2d 1434, 1437 (D.C. Cir. 1984) (internal

quotation marks omitted)).

             Here, the government stated that certain facts in the

case were not in dispute because Gemma had admitted to them,

particularly with respect to Count 2 of the indictment.

             You've heard a lot of disputed facts about
             [A.L.] and her history and her time with the
             defendant.   But before we get into what is
             disputed I want to briefly go over with [you]
             what's not disputed. [A.L.] was prostituted
             both in Massachusetts and in New Jersey.
             [A.L.] was 16 years old at the time.       The
             defendant met [A.L.] through a girl, M., who
             was 12 years old. Between September 27th and
             September 30th the defendant drove [A.L.] from
             Massachusetts to New York and New Jersey, and
             back   to  Massachusetts   for   purposes   of
             prostitution. These facts are not in dispute
             because the defendant admitted to them. These



                                   - 24 -
             facts are all you need to find the defendant
             guilty of Count 2. . . .

             You have the rental car documents. You have
             the toll transponder documents. You have the
             documents that show that this defendant rented
             a car on September 27th, and the documents
             that show that he drove from Massachusetts to
             New York and New Jersey and back. And more
             importantly, you have his admission that he
             drove [A.L.] and other girls to New York and
             New Jersey, and you have his admission that he
             knew [A.L.] and girls were engaged in
             prostitution. And you know that [A.L.] was 16
             at the time. This is all you need to convict
             him on Count 2. . . .

             There's also no dispute that the email account
             that posted these ads was the defendant's. He
             admitted them.   It's also not disputed that
             when she was posted in these ads, she was in
             hotel rooms rented by Michael Gemma. You have
             before you all of the documents that you need
             to prove that the defendant was indeed
             involved in prostituting [A.L.] (emphases
             added).

Viewed in the context of the case, we can find no error, let alone

plain error, in the court's decision to allow these comments.         The

comments merely highlighted the defendant's own admissions, and

the government tied the evidence that it said was undisputed to

admissions    that   Gemma   made.   No   reasonable   jury   would   have

understood these remarks as a comment on the defendant's failure

to testify.     Taken together, "[t]he comment itself, the court's

response, and the defendant's failure to object or to move for a

dismissal or new trial indicate that the prosecutor's remark did




                                     - 25 -
not refer to the defendant's failure to testify."          United States

v. Lavoie, 721 F.2d 407, 408 (1st Cir. 1984).

          Finally, any lingering trace of doubt would have been

put to rest by the district court, which instructed the jury at

the end of the trial that a defendant in a criminal case has a

constitutional right not to testify, and that the jury "may not

under any circumstances draw any inference or presumption against

the defendant from his decision not to testify." See United States

v. Smith, 145 F.3d 458, 462 (1st Cir. 1998) ("We 'must presume

that jurors, conscious of the gravity of their task, attend closely

the particular language of the trial court's instructions in a

criminal case, and that they follow those instructions.'" (quoting

United States v. Houlihan, 92 F.3d 1271, 1287 (1st Cir. 1996))).

For these reasons, Gemma's prosecutorial misconduct challenge

fails.

     F.   Instruction Regarding § 1591(a)'s Knowledge Requirement

          Lastly,    Gemma   floats    an    argument    that       there   is

"uncertainty"    regarding   the   knowledge   element   of     §    1591(a).

Because the defendant did not object to the jury instruction after

the charge was given but before deliberations began, we review for

plain error.    See United States v. Santana–Rosa, 132 F.3d 860, 863

n.1 (1st Cir. 1998); see also Fed. R. Crim. P. 30(d).

          The text of § 1591(a) proscribes two forms of sex

trafficking: (1) sex trafficking involving a commercial sex act


                                    - 26 -
induced by means of force, threats of force, fraud, or coercion,

or a combination thereof; and (2) child sex trafficking in which

the person induced to perform the commercial sex act is under the

age of 18.     18 U.S.C. § 1591(a).        The mens rea elements for the

two forms of sex trafficking are different.         Under the first form,

a defendant must act knowingly, or in reckless disregard of the

fact, that a commercial sex act was induced by means of force,

threats of force, fraud, coercion, or any combination thereof.

Under the second form, a defendant must act knowingly, or in

reckless disregard of the fact, that the person induced to perform

the commercial sex act was not 18 years old.         Id.   With respect to

this second form, Congress provided:

             In a prosecution under subsection (a)(1) in
             which   the   defendant   had   a  reasonable
             opportunity   to   observe   the  person   so
             recruited, enticed, harbored, transported,
             provided, obtained, maintained, patronized,
             or solicited, the Government need not prove
             that the defendant knew, or recklessly
             disregarded the fact, that the person had not
             attained the age of 18 years.

Id. § 1591(c).

             The government charged Gemma with violating both forms

of § 1591(a), the court instructed the jury on both theories of

liability, and the court advised the jury that the government could

prove the knowledge element under the second theory by showing (1)

that the defendant actually knew A.L. was under 18; (2) that he

recklessly    disregarded   facts   that    would   have   given   him   that


                                    - 27 -
knowledge; or (3) that he had a reasonable opportunity to observe

A.L. in the course of events.

            The   defendant     contends     that     this     instruction     was

erroneous in light of our decision in United States v. Encarnación-

Ruiz, 787 F.3d 581 (1st Cir. 2015).          There, we examined whether an

aider and abetter of the production of child pornography under 18

U.S.C. § 2251(a), a strict liability crime for a principal, could

be held liable without knowing that the victim was a minor.                    We

held that he could not.        Id. at 591.

            Simply    put,   our   holding   in     Encarnación-Ruiz     has    no

import here.      Not only are we examining an entirely separate

statute, § 1591(a), but Gemma was convicted as a principal, not an

aider and abetter.       Even more importantly, Gemma was convicted

under both theories of § 1591(a) liability, meaning that any error

pertaining to his knowledge of A.L.'s age would have been utterly

harmless.      Once   again,    the   defendant's      basis    for   appeal    is

distinctly unpersuasive and falls far short of that necessary to

survive the rigors of plain-error review.

                               III. Conclusion

            The judgment of the district court is AFFIRMED.




                                       - 28 -